                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT

LINDY URSO                                   :               3:20-cv-00529-KAD
    Plaintiff,                               :
                                             :
            v.                               :
                                             :
GOVERNOR NED LAMONT                          :
    Defendant.                               :               JULY 23, 2020

                   Defendant’s Motion for Extension of Time

       Pursuant to Local Rule 7(b), the Defendant, Governor Ned Lamont

(“Defendant”), hereby respectfully requests a thirty-day extension of time in which

to respond to the Amended Complaint, up to and including August 29, 2020. This is

Defendant’s first request to extend this deadline.          The Plaintiff, Lindy Urso,

consents to this motion. In support of this motion Defendant represents as follows:

      1.    Defendant was served on July 9, 2020. His response to the Amended

Complaint is therefore currently due by July 30, 2020.

      2.    The    Amended     Complaint     raises   six     different   categories   of

constitutional claim, most of which are brought under both the state and federal

constitutions. All of these claims are important and will require their own research

and analysis.

      3.    In addition to reviewing the Amended Complaint and researching and

preparing an appropriate response to it, the undersigned is counsel in a number of

other matters related to the COVID-19 pandemic, including Fay v. Merrill, SC

20477 (Conn.), Fay v. Merrill, No. HHD-CV20-6130532-S (Conn. Super.), Roxy v.

Lamont, No. HHD-CV20-6128585-S (Conn. Super.), Rapini v. Merrill, No. HHB-
                                         1
CV20-6060234-S (Conn. Super.), and Connecticut State Conference of NAACP

Branches v. Merrill, No. 3:20-cv-00909-JBA (D. Conn.). The Fay matters are being

heard on an expedited basis and involve extremely important issues related to the

ability of all voters in Connecticut to vote by absentee ballot in the August

primaries on August 11, 2020.

      4.     Due to the press of these and other matters, the undersigned requires

additional time in which to respond to the Amended Complaint in this case. The

additional time will not prejudice the Court, the Parties or the continued

progression of this case.

      5.     This is Defendant’s first request for an extension of time.

      6.     Plaintiff consents to this request.

      WHEREFORE, Defendant respectfully requests that the Court extend the

time for him to respond to the Amended Complaint by thirty days, up to and

including August 29, 2020.



                                               Respectfully Submitted,

                                               DEFENDANT
                                               GOVERNOR NED LAMONT

                                               WILLIAM TONG
                                               ATTORNEY GENERAL

                                               BY: /s/ Michael K. Skold
                                               Michael K. Skold (ct28407)
                                               Assistant Attorney General
                                               165 Capitol Ave., 5th Floor
                                               Hartford, CT 06106
                                               Tel: (860) 808-5020
                                               Fax: (860) 808-5347
                                               Michael.skold@ct.gov
                                           2
                                 CERTIFICATION


      I hereby certify that on July 23, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.


                                               /s/ Michael K. Skold
                                               Michael K. Skold
                                               Assistant Attorney General




                                           3
